DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  13 recites the limitation "the closing section" in lines 19 and 24.  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis for “the closing section” was removed and it is not clear from the rest of the claim if the closing section refers to the support section, the valve, or another part entirely. This is being interpreted to mean either the valve part or support section.  

Allowable Subject Matter
Claims 13 and 19-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art references of record are Manaresi (US 2013/0037139), Stern (US 2015/0258544), and Shin (US 2009/0152326). 
Claim 13 recites “a support section, comprising a thin film formed as an upper part of the flow path, that is in contact with the upper surface, and a valve part, connected to the support sections, which is capable to open the flow path through non-application of pressure by a valve driving section, and to close the flow path by contacting a lower part of the flow path facing the upper part of the flow path through application of pressure by the valve driving section” which is allowable for both the combination of the support section and valve as well as being open during non-application of pressure.
Manaresi is the most relevant to claim 13 and describes a microfluidic system that is structurally very similar to the claimed valve with the exception of the aforementioned features. Namely, Manaresi [0063] is clear that although the valve is closed when pressure is applied and open when suction is applied, when the valve is in resting condition, meaning no positive or pressure is being applied, the valve is touching the partition which effectively is in the closed position. This is contrary to the claimed, “capable to open the flow path through non-application of pressure by a valve driving section”. Therefore, Manaresi does not describe a valve capable of performing this claimed feature.
In addition to the valve being closed during non-application of pressure, the valve described in Manaresi also does not meet the particular structural limitations of the support section and valve part. Claim 13 requires, “a support section, comprising a thin film formed as an upper part of the flow path and a valve part, connected to the support section.” Manaresi does not describe a valve part that is a separate part but still connected to the support structure. Manaresi Figure 2 shows a closing element 10 (most similar to the claimed cylindrical section) which has a closing portion 14 (most similar to the claimed valve part) . Similar to claim 13, closing portion 14 is shaped like a thin film and deforms to move towards or away from the partition 12 to open or close when acted upon by an actuator 11 (most similar to the claimed valve driving section), see [0062]-[0066]. The valve 3 as a whole includes the closing element 10 and the closing portion 14 but does not further describe an additional “valve part” or analogous component that is “connected to the support section” to open/close the flow path. In Manaresi, only the film like closing portion 14 is described. The other cited references do not describe the above features of claim 13 either. Therefore, this is no additional component in Manaresi that could be the valve part and this limitation is allowable.  

    PNG
    media_image1.png
    384
    641
    media_image1.png
    Greyscale

	
Response to Arguments
Applicant’s arguments, filed 7/27/2022, with respect to claim 13 have been fully considered and are persuasive.  The rejection of 3/28/2022 has been withdrawn. 
Examiner agrees that the valve described in Manaresi is not in an open configuration during the non-application of pressure. Manaresi describes closing a valve when pressure is applied and opening it when a vacuum is applied. When no pressure is applied in a resting condition, as described in [0063], the closing element contacts the partition which effectively closes the segments. This is contrary to the operation as recited in claim 13, and it would not be obvious to one of ordinary skill in the art to modify the prior art cited to achieve this function. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744